NO








NO. 12-09-00241-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
IN THE ESTATE OF                                        '     APPEAL
FROM THE 
LINARD VIRGIL HICKMAN,
DECEASED                                                       '     COUNTY
COURT AT LAW OF
 
                                                                             '     ANDERSON
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellants
and Appellee have filed a joint motion to dismiss this appeal.  In their
motion, the parties state that they have settled their dispute and no longer
wish to pursue the appeal.  Because the parties have met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)